Citation Nr: 1751568	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  16-08 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD)/emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and M.V.


ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2013 and January 2015 rating decisions and an August 2017 Supplemental Statement of the Case by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in September 2016. A transcript of the hearing is associated with the Veteran's claims folder.  In December 2016, the Veteran moved to correct the transcript and provided proposed corrections.  In March 2017, the Board granted the motion to correct the transcript. Therefore, the Board will consider the hearing transcript in conjunction with the corrections provided by the Veteran in March 2017.

On remand, the Agency of Original Jurisdiction (AOJ) granted service connection for bilateral pes planus in an October 2017 rating decision.  This issue is no longer on appeal.

The January 2017 remand noted that the issue of entitlement to service connection for Hodgkin's disease had been raised by the Veteran in a March 2015 correspondence, (VBMS, 3/31/15, Third Party Correspondence) but had not been adjudicated by the AOJ.  To date, this issue has not been adjudicated, therefore, the Board does not have jurisdiction over it, and it continues to be referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence does not show hearing loss disability for VA purposes.

2.  The preponderance of the evidence does not establish an in-service stressor.

3.  The preponderance of the evidence does not show that an acquired psychiatric disability, to include depression, was incurred in service.

4.  The preponderance of the evidence shows that COPD is not related to service but instead has been attributed to a history of smoking.


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for an acquired psychiatric disability, including PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. 
§ 3.303 (2016).

3.  The criteria for service connection for an acquired psychiatric disability, claimed as depression, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has duties to notify and assist Veterans in substantiating claims for VA benefits.  Regarding notice, in this case VA sent letters to the Veteran in November 2010, December 2010, and August 2011.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing examinations when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA afforded the Veteran hearing loss examinations in February 2011, February 2013, October 2015, and September 2017.  Psychological examinations, to include PTSD VA examinations were provided in July 2014 and September 2014.  Respiratory examinations, to include COPD and emphysema were conducted in February 2011 and June 2017.  The Board finds that, when viewed in total, the VA examination reports are sufficient to decide this appeal.  

Following the prior remand directives, the AOJ obtained the Veteran's Social Security Administration (SSA) benefits records; attempted to corroborate the Veteran's asserted stressor with the United States Joint Services Records Research Center (JSRRC) Coordinator; and scheduled the Veteran for a VA examination to determine the nature and etiology of his COPD/emphysema.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 
708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Sensorineural hearing loss is considered an organic disease of the nervous system, and as such is an enumerated chronic disease.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires medical diagnosis conforming to the requirements of section 4.125(a); an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service; and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f); see also 38 C.F.R. §4.125(a); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

If the evidence shows that a veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances of service, lay statements alone may be enough to prove the in-service stressor.  38 C.F.R. § 3.304 (f)(2). Additionally, a stressor may be proven with lay statements alone if the veteran claims a stressor due to fear of hostile military or terrorist activity, the claimed stressor is consistent with the circumstances of service, and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304 (f)(3).

Where provisions related to PTSD based on "fear of hostile military or terrorist activity" are inapplicable, i.e. non-combat/non-fear of hostile military or terrorist activity claims, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however he is not competent to diagnose hearing, psychiatric, or respiratory conditions or determine their cause, as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). 

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss

Following a review of the evidence, the Board determines that the criteria for service connection for hearing loss have not been met.  See 38 C.F.R. § 3.303.

For VA benefits, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  Moreover, clinical hearing loss is shown where the auditory thresholds exceed 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's military enlistment audiogram revealed thresholds within normal limits.  The separation audiology results showed a slight degree of worsening, but remained within normal limits clinically per Hensley.  See VBMS, 09/10/2010, STR-Medical at 17, 26.

The Veteran testified that he was exposed to a frequent gunfire while in service during multiple field training exercises.  His MOS was Supply Specialist; however, he was assigned to a tank unit for over 12 months.  See VBMS, 09/09/2016, Hearing Testimony; VBMS, 12/31/2014, DD-214.  A witness at the hearing, M.V., who served with the Veteran, confirmed the gun noise exposure and reported that the Veteran could not always hear him speak when they were barracks-mates.  M.V. asserted that at times they had to yell in order to hear each other when they were active duty, due to loud background noise, and that he still has to speak loudly in order to get the Veteran's attention.  The Veteran also testified that he had been told that he needed a hearing aid.  

Normal hearing was indicated by VA providers in April 2007, August 2009, and August 2010.  See e.g., VBMS, 08/06/2013, CAPRI at 356, 382, 356.
In September 2010, the Veteran reported hearing problems during a VA medical appointment.  Id. at 324-325, 332.

At a February 2011 general medical VA examination, the Veteran was found to have grossly normal hearing.  Id. at 272.

In September 2011, the Veteran continued to report bilateral hearing loss to a VA provider, who referred him to an audiologist.  Id. at 80, 83.

Due to the Veteran's incarceration, in February 2013, a VA examiner reviewed the Veteran's claims file for an audiological examination.  The examiner noted the Veteran's reports of bilateral hearing loss, but found no evidence of hearing loss in the Veteran's service treatment records or current treatment records, noting the April 2007 and February 2011 reports of normal hearing.  See VBMS, 02/27/2013, VA Examination.

In September 2017, a private audiologist, K.P., completed a disability benefits questionnaire regarding the Veteran's bilateral hearing loss claim.  K.P. reported that the Veteran appeared to attempt to persuade her to provide a favorable audiological opinion.  She found that Veteran could not be tested because he was not cooperative to retesting after she informed him of the poor validity of the initial obtained results.  She noted that for puretone testing, the Veteran only responded twice at limits of audiometer for 500-8KHz for both ears.  After reinstruction, the Veteran continued to deny hearing nearly all of the words.  The Veteran agreed to discontinuing testing and submitting the original results.  The audiologist noted that while the Veteran exhibited profound hearing loss for testing purposes, he was also able to have a clear conversation with her regarding the submission of the results for rating purposes.  She opined that the test results were grossly invalid.  See VBMS, 09/25/2017, C&P Exam.

The Board acknowledges the assertions of the Veteran and M.V. that he has suffered from bilateral hearing loss in service and since service.  The Veteran and M.V. are competent to report hearing loss symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the evidence calls into question the reliability of the Veteran's reports, as explained above.  In any event, however sincere the lay evidence, the fact remains that the file lacks objective evidence of a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Therefore, the claim must fail.  The benefit of the doubt rule has been considered, but as the preponderance of the evidence is against the claim, the rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

PTSD

Based on a review of the record, the Board finds that the criteria for service connection for PTSD have not been met.  See 38 C.F.R. § 3.304(f).

Factual Background

The Veteran's service treatment records are silent for evidence of any psychological conditions and without mention of the asserted stressors.

In November 2013, a VA provider found that the Veteran had a PTSD Checklist Military (PCLM) score of 58, in which all criteria for PTSD were met, due to in service stressors.  He was assessed with having PTSD.  See VBMS, 02/11/2016, CAPRI (07/23/13-10/14/14)  at 101-104.  During this appointment, the Veteran reported that he witnessed his friend get run over by a tank.  Id. at 102. The Board also notes that the VA provider reported that the Veteran experienced additional trauma as a victim of a previous hit and run accident.  Id. at 101-104.  

During a May 2014 VA group therapy session, the Veteran noted that his best friend was accidently run over by a tank.  Id. at 43

The Veteran submitted lay statements asserting two in-service stressors in July 2014, December 2014, and March 2015.  In addition to the incident involving the service member who was accidently run over by a tank, he also reported that he witnessed an accident where a service member fixing a truck tire was killed by an O-ring that flew off of the tire.  Another lay statement was submitted by M.V., who was stationed with the Veteran during the time of the incidents.  M.V. asserted that he was a witness to both incidents.  See VBMS, 07/21/2014, Buddy/Lay Statement A; VBMS, 07/21/2014, Statement in Support of Claim for PTSD; VBMS, 02/23/2015, Medical Treatment Record - Government Facility at 3; VBMS, 03/26/2015, Statement in Support of Claim; VBMS, 07/21/2014, Buddy/Lay Statement.  

In July 2014, a VA psychologist found that the Veteran had symptoms of PTSD, to include insomnia, depression, and anxiety.  She found that the Veteran re-experienced the event; made efforts to avoid stimuli associated with the trauma, experienced increased arousal problems such as difficulty sleeping and anger outbursts; and had clinically significant distress or impairment in social, occupational, or other important areas of functioning.  See VBMS, 07/07/2014, VA Examination.

In September 2014, the Veteran underwent another PTSD VA examination.  The Veteran noted the tank accident and the O-ring incident as stressors, and added an additional stressor regarding a fellow service member who jumped out of a window.  He did not specify whether or not he witnessed the service member jumping out of the window.  See VBMS, 02/11/2016, CAPRI (07/23/13-10/14/14) at 19-20.  The PTSD diagnosis was confirmed, along with the presence of additional mental disorders, which the examiner attributed to the PTSD.  Occupational and social impairment due to mild or transient symptoms were found.  Notably, the examiner stated that the Minnesota Multiphasic Personality Inventory-2-Restructured Form (MMPI-2-RF) was administered, and review of the validity scale scores were invalid, precluding further interpretation.  This indicates that the Veteran responded to the test items in a fixed or inconsistent manner, suggestive of a non-cooperative test taking attitude and/or over-reporting of symptoms.  See VBMS, C&P Exam, 09/15/2014.  

In December 2014 and March 2015, the United States Joint Services Records Research Center (JSRRC) Coordinator issued memorandums finding that there was insufficient information required to corroborate the Veteran's asserted stressors, noting that the Veteran did not provide the names of the people whose death he witnessed.  Additionally, the Veteran did not provide a 60 day date range in which the incidents occurred.  See VBMS, 12/31/2014, VA Memo; VBMS, 03/10/2015, VA Memo.

In February 2015 and April 2015, the Veteran's friend, H.S., asserted that she repeatedly witnessed his current symptoms of PTSD at night, such as restlessness, violent nightmares, and night sweats.  See VBMS, 02/23/2015, Buddy/Lay Statement, VBMS, 04/30/2015, Correspondence.  

In April 2015, a VA counselor found that although the Veteran had continued to seek treatment since 2013, his symptoms remained.  The provider determined that the Veteran required continued medication and psychotherapy to manage his condition.  See VBMS, 04/30/2015, Medical Treatment Record - Government Facility.  The same counselor sent VA a letter reiterating these findings in March 2016.  See VBMS, 03/15/2016, Medical Treatment Record - Government Facility.

In September 2015, the Veteran reported that in addition to the tank and O-ring incidents, he was disturbed by witnessing a fellow service member have an incident akin to psychological breakdown/panic attack during a training exercise.  See VBMS, 02/11/2016, CAPRI (05/06/15-02/09/16) at 69.

In March 2016, the Veteran submitted a statement in support of his claim noting that the name of the service member who was killed by the tank was "J.K." and that the accident occurred in February 1974.  See VBMS, 03/15/2016, Statement in Support of Claim.

The Veteran provided medication records from October 2016 showing prescriptions for depression, anxiety, nightmares, and sleep medication.  See VBMS, 01/24/2017, Medical Treatment Record - Government Facility at 7.

During the December 2016 Board hearing, the Veteran noted that he witnessed a person get run over by a tank; he never found out the name of the service member. He also reported the O-ring incident.  He next stated that another accident occurred where a person was "burned up in the chemical down in the motor pool."  The undersigned VLJ asked the Veteran to elaborate on the third incident, stating "Could you explain the third [stressor] one more time...[s]omething about a burn or a fire?"  The Veteran appeared to have trouble articulating the third incident and said that a service member named "J.K." was run over by a tank.  He noted that this was a different incident than the first stressor, now asserting that he witnessed two people get run over by tanks on two separate incidents.  See VBMS, 09/09/2016, Hearing Testimony.

In January 2017, the Board remanding this matter in order for the JSRRC to verify the stressor, as the Veteran had subsequently provided the name of the service member who was killed in March 2016 (John Kafferey) and date of the incident (February 1974).

In a May 2017 formal finding, JSRRC found that information from its database did not find the name in question.  JSRRC also reached out to the Army Criminal Investigative Department (CID) in order to document the described incident; however, CID responded that it does not retain files beyond 40 years.

The Veteran continued to complain of PTSD symptoms during various other medical appointments and treatment during the period on appeal.  See e.g. VBMS, 12/31/2014, Medical Treatment Record - Government Facility at 1-10; VBMS 02/11/2016, CAPRI at 13, 69, 96.

Legal Analysis

The evidence of record does not verify any of the claimed in-service stressors.  

As noted previously, where provisions related to PTSD based on "fear of hostile military or terrorist activity" are inapplicable, i.e. non-combat/non-fear of hostile military or terrorist activity claims, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

As noted, JSSRC has investigated the Veteran's asserted stressors on three different occasions and has been unable to verify their occurrences.

Additionally, the Board acknowledges the assertions of the Veteran and M.V. that he has suffered from a number of in-service stressors.  The Veteran and M.V. are competent to report about past events.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not ignore a veteran's testimony simply because he or she is an interested party stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds that the Veteran's statements have been inconsistent over the course of the appeal.  For example, it seems unlikely that, if the Veteran witnessed two separate individuals get run over by tanks that this would not be explained until the Board hearing.  The record reflects remarks by treatment providers suggesting that the Veteran is prone to over-reporting.  See September 2014 VA Examination.  For this reason, the lay statements lack probative value here.  Moreover, none of the claimed stressors can reasonably be found consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  

As there is no credible supporting evidence corroborating a stressor event in service, the record is insufficient to establish that the Veteran has PTSD, or any other psychiatric disability, that is related to such event.  The Board acknowledges that VA treatment records show diagnoses of PTSD.  The Board also acknowledges and considers the July 2014 examiner's finding that the Veteran had a PTSD diagnosis based on in-service stressors as well as the assertion from the Veteran's counselor that his PTSD was due to his in-service trauma.  However, such diagnoses are based on the Veteran's unsupported history of an alleged stressor event.  A medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (an opinion by a mental health professional based on a post-service examination of the Veteran cannot be used to establish the occurrence of a specific stressor.)

The benefit of the doubt rule has been considered, but as the preponderance of the evidence is against the claim, the rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the claim for PTSD must be denied at this time.  

Acquired Psychological Condition Other than PTSD to Include Depression

Based on a review of the record, the Board finds that the criteria for service connection for an acquired psychological condition other than PTSD, to include depression have not been met.  

In December 2009, the Veteran denied depression, scored a 0 on PHQ-2 test for depression, (which is a negative diagnosis), and reported that he did not at all feel down, depressed, or hopeless. VBMS, 08/06/2013, CAPRI at 389.  

In September 2010, a VA physician, who was treating the Veteran during a brief hospitalization for a UTI and other ailments, found that the Veteran had "slight reactive depression, not suicidal, not homicidal."  VBMS, 08/06/2013, CAPRI at 337. 

In February 2011, the Veteran had a VA general medical examination that included a psychiatric review of symptoms.  No psychological problems were identified, including depression.  See VBMS, 02/08/2011, VA Examination at 7. 

In March 2011, the Veteran denied depression.  See VBMS, 08/06/2013, CAPRI at 253.

In August 2011, the Veteran reported that he felt depressed at a level of 4 on a scale from 1 to 10, due to legal problems (at the time, he was pending charges for his fourth DUI).  Id. at 110-111.  

The Veteran continued to deny depression in October 2011 (Id. at 56, 57, 63), November 2011 (Id. at 51), December 2011 (Id. at 31), and September 2013. VBMS, 02/11/2016, CAPRI at 139.  

In November 2013, a VA provider found that the Veteran had a Beck Depression Inventory - Two (BDI2) score of 40, which suggested symptoms of a severe level of depression.  VBMS, 02/11/2016, CAPRI at 103.

Regarding an in-service incident, the Veteran's service treatment records are silent for any mental health issues.  His post-service treatment records do not show any evidence of depression until 2010, over 30 years after he left active service.

The Veteran testified that the above-mentioned stressors were the cause of his depression.  See VBMS, 09/09/2016 Hearing Testimony at 3, 7; see also, VBMS 03/07/2017 BVA Decision.  As noted, the Board determines there is no credible supporting evidence corroborating a stressor event in service, the record is insufficient to establish that the Veteran has PTSD, or any other psychiatric disability, that is related to such event.  The Board continues to acknowledge and consider the Veteran's diagnosis of depression.  The Board also acknowledges and considers the July 2014 examiner's finding that the Veteran had symptoms of depression related to his reported in-service stressors as well as the assertion from the Veteran's counselor that his depression was due to his in-service trauma.  However, as with PTSD, such diagnoses are based on the Veteran's unsupported history of an alleged stressor event.  A medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (an opinion by a mental health professional based on a post-service examination of the Veteran cannot be used to establish the occurrence of a specific stressor.)

The Board notes that the Veteran received a general VA examination in 2011 that included a psychiatric review of symptoms to include depression, but did not receive an examination specifically directed toward his depression.  

Four factors are required when considering the need for a VA medical examination:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to his claim of service connection for depression, the Veteran has not been shown to have an event, disease, or injury in service to which a current diagnosis could be related.  The service treatment records are silent as to any complaints or treatment for depression.  Because there is no event, injury, or disease in service or a service-connected disability to which a current disorder could be related, the second element set forth in McLendon has not been satisfied.  The Board finds that a VA examination is unnecessary.  See 38 C.F.R. § 3.159(c)(4)(i).

The benefit of the doubt rule has been considered, but as the preponderance of the evidence is against the claim, the rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the claim for a psychological condition, to include depression must be denied at this time.  

As a threshold legal requirement for establishing service connection for depression is not met, service connection for such disability is not warranted.

Respiratory Disability to Include COPD and Emphysema

Service treatment records do not show any indication of respiratory issues aside from a July 1975 chest x-ray with what appears to be normal results.  The circumstances were not mentioned and there were no other follow up appointments or notations.  See VBMS, 09/10/2010, STR - Medical at 9.  

In January 2010, the Veteran submitted correspondence from a private physician, J.S. and a VA physician, both of whom noted that he had diagnoses of COPD and emphysema.  An additional attached report showed pulmonary test results and indicated that the Veteran had smoked for 42 years.  See VBMS, 01/20/2011, Medical Treatment Record - Government Facility, see also, VBMS, 07/21/2014.

In September 2010, the Veteran had a medical appointment with a private physician, J.S., during a consultative examination for Social Security Benefits purposes.  During this examination, J.S. opined that the Veteran's self-reported functional limitations were inconsistent with the medical file and that he was only partially credible.  He also noted that although the Veteran had shortness of breath, tests showed breathing capacity was satisfactory.  See VBMS, 01/23/2017, Medical Treatment Records Furnished by SSA at 6.

In February 2011, the Veteran had a general VA examination, which included a COPD screening.  He noted that he stopped smoking six months prior to the examination, but before then he smoked 3-4 packs per day since service.  The examiner noted that the Veteran reported shortness of breath beginning in 2010 and becoming easily fatigued 3-4 years prior to the examination.  While the examiner did not know the date of onset, he opined that it occurred after active service.  See VBMS, 02/08/2011, VA Examination at 2.

In August 2014, the Veteran informed a VA provider that he smoked 10 cigarettes per day.  See VBMS, 02/11/2016, CAPRI at 14.

In February 2015, a VA psychologist noted the Veteran's COPD diagnosis and that he continued to smoke 13 to 14 cigarettes per day.  He reported quitting smoking for two weeks in 1974, with no additional attempts since that time.  See VBMS, 05/15/2015, CAPRI at 49.

During the September 2016 Board hearing, the Veteran noted that he was healthy and athletic until after he encountered the in-service stressors, which resulted in him smoking.  He asserted that his shortness of breath began between 1976-1978 and that he had his first pulmonary function test in approximately 2010.  He also noted that tanks would remain running during motor pool activities, which exposed him to diesel fume smoke.  When he went to the range for training, the tanks ran all night and the fumes would permeate into the service members' tents.  See VBMS, 09/09/2016, Hearing Testimony at 14-17.

The Veteran was afforded a May 2017 VA examination that continued the diagnoses of COPD and emphysema, noting the required use of inhalational bronchodilator therapy and that the condition impacted the Veteran's ability to work, with rest needed during episodes of dyspnea.  The examiner opined that it was less likely than not that the Veteran's respiratory conditions were related to diesel fumes from tanks in the motor pool.  He noted that diesel exhaust fumes were not a known cause of COPD, but could be a possible risk factor.  However, he found the Veteran's 42 year history of smoking to be a much greater risk factor. 

Regarding the Veteran's assertion that COPD/emphysema is secondary to smoking due to in-service stressors, the Board has determined that there is no credible supporting evidence corroborating a stressor event in service.  The record is insufficient to establish that the Veteran has PTSD, depression or any other psychiatric disability that is related to service.  Consequently, an award of service connection for COPD as secondary to a psychiatric disorder is not warranted here.  

Regarding the Veteran's assertion that diesel fume exposure caused his COPD/emphysema, the Board finds that he is competent to report symptoms and experiences observable by his senses; however he is not competent to diagnose psychiatric conditions or determine their cause, as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  Here, the opinion of the May 2017 VA examiner is highly probative because it was supported by detailed rationale and provided by a trained medical professional.  The VA examiner specifically identified and discussed the Veteran's theory concerning service and the disability.  Additionally, the examiner also referenced a possible etiology - the Veteran's long history of tobacco use.  Accordingly, the May 2017 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  No causal connection between the Veteran's service and COPD/emphysema is demonstrated by the evidence of record. As the preponderance of the evidence is against the claim of entitlement to service connection for COPD/emphysema, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for posttraumatic stress disorder (PTSD) is denied.

Entitlement to service connection for a psychological condition, to include depression is denied.

Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD)/emphysema is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


